Gilbert, J.
As against a sale of certain lands under a mortgage fi. fa. the plaintiff in error interposed a claim as the head of a family, and in support of the claim offered in evidence an order of the ordinary setting apart as exempt certain personalty only. This evidence was rejected upon objection duly made. Held:
1. The documents purporting to constitute the homestead proceedings were not material to the issue, and were properly rejected. They made no reference to the land in question, nor did they contain any plat of the same. Civil Code, § 3378.; Cook v. Hendricks, 146 Ga. 63 (2 a) (90 S. E. 383).
2. Under the evidence the verdict was demanded, and the court did not err in so directing.

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent.